EXAMINER’S AMENDMENT
This Office Action is in response to After Final Amendment filed March 26, 2021.
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Election/Restrictions
Claim 1 is directed to an allowable method.  Claims 4 and 8 are directed to a non-elected species previously withdrawn from consideration as a result of an election of species requirement, have been rejoined.  Claims 4 and 8 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Claims 6 and 7 are not compatible with claim 1, and therefore, claims 6 and 7 are cancelled.

Claims 6-7 (Cancelled)

Allowable Subject Matter
Claims 1-4, 8-11, 27-29 and 31 are allowed.
Claim 1 is allowed, because Baraskar et al. (US 2014/0210011) in view of Brask et al. (US 7,361,958) and further in view of Weijtmans et al. (US 8,835,263) and still further in view of Sitaram et al. (US 5,352,631) do not disclose the limitation “forming a contact metal layer” “further in contact with a top-surface of the isolation region” recited on lines 13-15 of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        March 31, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815